Frazer, C. J.
This was a writ of habeas corpus obtained by the mother of a child of tender years, alleging that it was illegally restrained of its liberty.
A demurrer is not the proper method of testing the sufficiency of a return to such a writ. 2 G. & H., § 723, p. §18.
J. F. Gardner, for appellant.
J, 8. Reid and J. Yaryan, for appellee.
The evidence supports the judgment below. No useful purpose would be attained by setting it out in this opinion.
The cause is so presented that we would be at liberty to deem the errors waived. Instead of an abstract we are furnished with an index to the transcript. An intelligible abridgment .of that part of the record which is necessary to be known, in order to pass upon the questions presented, is required.
The judgment is affirmed, with costs.